Citation Nr: 0840661	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 31, 
2002, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  

3.  Entitlement to an effective date prior to October 31, 
2002, for the grant of entitlement to 38 U.S.C. Chapter 35 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1942 to December 
1945, including decorated combat service during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  An October 1991 rating decision that denied service 
connection for PTSD and the reopening of a service connection 
claim for an anxiety disorder is final.  

2.  The veteran has not asserted that the October 1991, 
rating decision that denied service connection for PTSD 
clearly and unmistakably erroneous.

3.  There is no subsequent unadjudicated claim for TDIU, 
38 U.S.C. Chapter 35 benefits, or service connection for PTSD 
during the period of October 1991 to October 31, 2002.



CONCLUSIONS OF LAW

1.  The criteria for an effective date for the grant of 
service connection for PTSD prior to October 31, 2002, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  

2.  The criteria for an effective date for the grant of 
entitlement to TDIU due to service-connected disability prior 
to October 31, 2002, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

3.  The criteria for an effective date for the grant of 
entitlement to 38 U.S.C. Chapter 35 benefits prior to October 
31, 2002, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

It is undisputed that the veteran did not appeal the October 
1991 rating decision.  Thus, absent clear and unmistakable 
error in that rating decision, which the veteran does not 
even allege, that determination is final.  38 U.S.C.A. 5108, 
5109A, 7104 (West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2008).  
Thus, entitlement to an earlier effective date for service 
connection for PTSD is not warranted on this basis.

A claim for service connection for a nervous disorder was 
originally denied in a rating decision in September 1946.  
The veteran sought to reopen this claim in March 1989, at 
which time he was advised that the claim had been previously 
denied in September 1946.  In a June 1991 rating decision 
denied the veteran's application to reopen the claim.  In 
July 1991, the veteran filed a claim for service connection 
for PTSD, and in a rating decision dated in October 1991, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
anxiety disorder and that service connection was not 
warranted for PTSD.  The veteran was notified of the 
determination and of his appellate rights but did not appeal.  

VA treatment records from February to November 1990 reflect 
that the veteran had difficulty with anger and anxiety.  In 
November 1990, it was noted that he had reportedly been 
making numerous errors in judgment at work.  The veteran 
stated that his company had stood by him but that he felt 
badly because his mistakes had been serious and he did not 
trust himself.  Private medical records from Holy Cross 
Hospital were received in July 1995 and reflect that in 
August 1992, the veteran's diagnoses included anxiety 
disorder and depression.  These records do not reflect 
address the veteran's employability.  

VA records dated from May 1993 to September 1995 show that in 
September 1993, it was noted that the veteran was irritable 
around people and had difficulty with his temper.  In 
December 1993, he was reportedly feeling terrific, and the 
assessment was that the veteran was benefitting from 
relaxation exercises.  However, he continued to suffer from 
intermittent periods of irritability in 1994 and 1995.  
Additional VA treatment records dated over the period of 
February 1997 to October 2002 reflect that in August 2000, 
the veteran stated he was employed part-time and that his 
supervisor had recently accused him of "bad mouthing" a 
business associate.  The supervisor had subsequently 
discovered that he (supervisor) was wrong but failed to 
apologize to the veteran.  In September 2002, it was noted 
that the veteran had retired from restaurant equipment sales 
at age 67 (1991).  

A February 2003 rating decision granted service connection 
for PTSD and assigned a 50 percent rating for this 
disability, effective from October 31, 2002.  An August 2004 
rating decision later assigned a 70 percent rating, effective 
from October 31, 2002, and a June 2005 rating decision 
assigned that date as the effective date for both entitlement 
to TDIU and Dependents' Educational Assistance (DEA). 

In a statement dated in February 2007, a VA staff 
psychiatrist indicates that the veteran had been a patient at 
her VA mental hygiene clinic, and that it was her 
professional opinion that the veteran had had PTSD for many 
years.

At the veteran's personal hearing at the RO in March 2007, 
the veteran testified that he was first diagnosed with PTSD 
years ago, but he did not know it was PTSD.  

In a statement dated in January 2008, another VA staff 
psychiatrist stated that the veteran's PTSD was the result of 
trauma sustained while the veteran served in the U.S. Marine 
Corps during World War II.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened and increased rating claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  There is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2008).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2008). 

The veteran essentially claims that he has suffered from 
symptoms of PTSD since his discharge from service, that he is 
therefore entitled to service connection for this disorder as 
far back as the RO's initial adjudication of a claim for 
service connection for a nervous disorder in September 1946, 
and that he is further entitled to an earlier effective date 
for TDIU and DEA benefits based on his PTSD.

The Board finds that the veteran's claim for an effective 
date earlier than October 1991 for the award of service 
connection for PTSD must be denied because the assertions of 
previous non-final rating decisions or pending unadjudicated 
claims are moot as a result of the October 1991 rating 
decision, which specifically denied entitlement to service 
connection for PTSD.  The issue of entitlement to service 
connection for PTSD was considered at the same time the RO 
considered whether new and material evidence had been 
submitted to reopen a service connection claim for an anxiety 
disorder based upon a review of the entire record.  The 
decision also constituted an adjudication of the claim, 
because it addressed the claim in a manner sufficient for the 
veteran to deduce that the earlier claim was adjudicated.  
Williams v. Peake, 521 F.3d 1348 (Fed. Cir.2008); Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007).  The Board also 
finds that the appellant has made no specific claims of error 
in the RO decision of October 1991 and that none are apparent 
upon appellate review.  The July 1991 claim for service 
connection for PTSD cannot provide a basis for an earlier 
effective date as that claim was denied in the October 1991 
rating decision which was not timely appealed and which 
therefore became final.  38 C.F.R. § 3.104 (2008).  

Thus, having concluded that there is no legal basis for the 
Board to establish service connection for PTSD prior to 
October 1991, and therefore no corresponding ability to award 
an earlier effective date for entitlement to TDIU or DEA 
benefits on the basis of that disorder, the Board will next 
turn to whether there is any basis to grant an earlier 
effective date for the establishment of service connection 
for PTSD over the period of October 1991 to October 31, 2002.  

In this regard, the Board has reviewed the record to 
determine whether an informal claim was filed between October 
1991 and October 31, 2002, and was not thereafter adjudicated 
by the RO, since VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a) (2008); 
see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, the Board has been unable to locate any such prior 
unadjudicated informal claim for service connection for PTSD 
in the record.  

An effective date of an award of service connection is not 
based on the date of the earliest medical evidence that 
demonstrated a causal connection to service, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377 (1999).  

Since the veteran's claims for an earlier effective date for 
the grant of TDIU and DEA are predicated on the grant of an 
earlier effective date for the grant of service connection 
for PTSD, those claims are also subject to denial as a matter 
of law.  The Board further notes that there is otherwise no 
evidence of prior unadjudicated claims for TDIU and DEA dated 
prior to October 31, 2002.  Thus, the Board finds that there 
was no claim for service connection for PTSD, TDIU, or DEA 
pending prior to October 31, 2002, pursuant to which 
compensation benefits conceivably could have been granted.  
As such, the correct effective date in this case as to all 
claims is October 31, 2002, the date of receipt of the claim 
to reopen.  Because the law and not the facts are 
determinative as to the outcome in this matter, the claims 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists that any assistance would aid 
in the establishment of entitlement to the benefit sought.  


ORDER

Entitlement to an effective date prior to October 31, 2002, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to October 31, 2002, 
for the grant of TDIU is denied.

Entitlement to an effective date prior to October 31, 2002, 
for the grant of 38 U.S.C. Chapter 35 benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


